DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 5 and 8 objected to because of the following informalities:  
The claims recite “plurality of multi-scale features”, this needs to be written more explicitly as “plurality of multi-scale features from a/the trained convolutional neural network”. 
  Appropriate correction is required.
Claims 1 and 9 are objected to because of the following informalities:  
The claims recite “at at least…” in the second to last line of the claim.  One of the “at” limitations should be deleted as it is a redundant recitation.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
The claims recite “at at least…” in the fourth line to the bottom of the claim.  One of the “at” limitations should be deleted as it is a redundant recitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 11, and 16 and their subsequent dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “processor receives a target image and an insertion angle and a rotation angle of the target image”. It is unclear as to how this plays a role in the recited function/step or how it is incorporated into the algorithm with regards to how the target image and the convolutional neural networks are related. 
With regard to Claims 4-8, 12-15, and 17-20, the claims are also rejected under 35 USC 112(b) because they inherit the deficiency of the claims they respectively depend upon.
Clarity is needed. 
With regard to claims 9 and 16, it is unclear whether the claims are reciting a system or a method and as to how the system and method are related. 
Clarity is needed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 16 are rejected under 35 U.S.C. 101 because they each recite two statutory categories, while claims are only allowed to recite one statutory category, thus, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, and 9are rejected under 35 U.S.C. 103 as being unpatentable over Mwikirize (Mwikirize, C., Nosher, J. L., & Hacihaliloglu, I. (2018). Convolution neural networks for real-time needle detection and localization in 2D ultrasound. International journal of computer assisted radiology and surgery, 13(5), 647-657.), in view of Pourtaherian (Pourtaherian, A. (2018). Robust needle detection and visualization for 3D ultrasound image-guided interventions. Technische Universiteit Eindhoven.)
	
With respect to Claim 1, Mwikirize discloses an ultrasound needle positioning system comprising: an ultrasound probe (p. 5, Dataset Overview, para 2, “We collected 2D B-mode US images using a SonixGPS system (Analogic Corporation, Peabody, MA, USA) with a 2D C5-2/60 curvilinear probe.”) configured to capture a plurality of sets of needle insertion images, each set of needle insertion images comprising a plurality of needle insertion images corresponding to a needle body at a predetermined insertion angle (Abstract, “network weights are initialized by training with non-medical images, and fine-tuned with ex vivo ultrasound scans collected during insertion of a 17G epidural needle into freshly excised porcine and bovine tissue at depth settings up to 9cm and 40◦–75◦ insertion angles.”); and a processor, coupled to the ultrasound probe, and configured to train a first convolutional neural network according to at least one set of needle insertion images in the plurality of sets of needle insertion images (p. 5, Dataset Overview, para 2-3, “We collected 2D B-mode US images using a SonixGPS system (Analogic Corporation, Peabody, MA, USA) with a 2D C5-2/60 curvilinear probe.A17-gauge (1.5mmdiameter, 90 mm length) Tuohy epidural needle (Arrow various insertion angles (40◦–75◦) and insertion depths (up to 9
cm)…. Using 2500 images from SonixGPS system, we performed tenfold cross-validation: the images were randomly partitioned into 10 subsamples, each of size 250. In turn, 9 of the subsamples (2250 images) were used as training data, while the other 250 images were used as a validation set.” Wherein the convolutional neural network is seen as being trained with a plurality of sets of needle insertion images, and wherein the training of the convolutional network is seen to be performed by a processor couple to an ultrasound probe; (p. 2, Fast R-CNN Model, “In Fig. 2, we show the strongest feature maps derived from the convolution layers (conv_1, conv_2 and conv_3) for the same input US image. Examining the feature maps and comparing them with the input image, it can be seen that conv_1 learns the distinct linear features specific to the needle. On the other hand, conv_2 and conv_3 learn semantic features associated with the needle.”) to generate a needle body positioning information after the needle body is inserted (p. 5, Dataset Overview, “In Fig. 2, we show the strongest feature maps derived from the convolution layers (conv_1, conv_2 and conv_3) for the same input US image. Examining the feature maps and comparing them with the input image, it can be seen that conv_1 learns the distinct linear features specific to the needle.” And para 1, “A popular technique to circumvent this problem is transfer learning, where a pretrained network (typically on non-medical images) is fine-tuned using medical data, in our case, the domain specific US images containing needle information.”) 
However, Mwikirize does not disclose wherein the needle body positioning information includes a reference position, a length, and/or a width corresponding to the needle body at least one predetermined insertion angle.
In the similar field of robust needle detection and visualization for 3D ultrasound image-guided interventions, Pourtaherian discloses wherein the needle body positioning information includes a reference position, a length, and/or a width corresponding to the needle body at at least one predetermined insertion angle (p. 65, Needle detection in US data, Space-frequency domain characteristics, “This information is related to the shape and width of the needle and can be exploited to detect a needle more robustly in the noisy US data.” Wherein the predetermined insertion angles range from 40◦–75◦ as previously disclosed).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Mwikirize with information relating to the shape and width of the needle of Pourtaherian to be combined with known methods and yield the predicable result of needle localization as shape and width of the needle can be explointed to detect a needle more robustly as seen on p. 65 of Pourtaherian. 
	 
With respect to Claim 2, Mwikirize discloses The system of claim 1, further comprising: the ultrasound probe (p. 5, Dataset Overview, para 2, “We collected 2D B-mode US images using a SonixGPS system (Analogic Corporation, Peabody, MA, USA) with a 2D C5-2/60 curvilinear probe.”)  capturing a plurality of sets of needle tip images (Abstract, “network weights are initialized by training with non-medical images, and fine-tuned with ex vivo ultrasound scans collected during insertion of a 17G epidural needle into freshly excised porcine and bovine tissue at depth settings up to 9cm and 40◦–75◦ insertion angles.”)
However, Mwikirize does not disclose each set of needle tip images comprises a plurality of needle tip images corresponding to a plurality of predetermined rotation angles of a needle tip on the needle body; and
the processor trains a second convolutional neural network according to at least one needle tip image and the needle body positioning information after the needle body is inserted, to generate a needle tip positioning information corresponding to the at least one predetermined insertion angle.
each set of needle tip images comprises a plurality of needle tip images corresponding to a plurality of predetermined rotation angles of a needle tip on the needle body (p. 59, Fig. 2.12, “As shown in Figure 2.12, the needle position error ("p) is calculated as the average of the point-line distances between the two end-points of the groundtruth axis and the detected axis…. The needle-tip position error ("tp) is calculated as the point-plane distance of the ground-truth needle tip and the detected needle plane. The plane orientation error ("vp) is the angle between the normal vectors of the detected and the ground-truth planes.” Wherein the ground-truth needle tip is seen as a predetermined rotation angle of a needle tip); and
the processor trains a second convolutional neural network according to at least one needle tip image and the needle body positioning information after the needle body is inserted, to generate a needle tip positioning information corresponding to the at least one predetermined insertion angle (p. 171, Chapter 5, “we have trained patch-based CNNs with a hard-negative mining strategy, based on two different architectures (IndepCNN and ShareCNN)…. Quantitative analysis of the localization error with respect to the needle length shows that the tip error is less than 0.7 mm for needles of only 5-mm length and 10-mm length at a voxel spacing of 0.20 mm and 0.36 mm, respectively. This enables that the system can successfully localize short needles that just have been inserted into the tissue.” Wherein the CNN is seen to be utilized for needle tip localization, and wherein the convolutional network is seen as the second convolutional network trained for needle localization and compared to a ground-truth image which is seen as the predetermined insertion angle and depth).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Mwikirize by combining the first convolutional neural network with prior art elements like a second convolutional neural network trained according to 
 

With respect to Claim 9, Mwikirize discloses An ultrasound needle positioning method adopted in an ultrasound needle positioning system, the ultrasound needle positioning system comprising an ultrasound probe (p. 5, Dataset Overview, para 2, “We collected 2D B-mode US images using a SonixGPS system (Analogic Corporation, Peabody, MA, USA) with a 2D C5-2/60 curvilinear probe.”) and a processor, the ultrasound needle positioning method comprising: 
the ultrasound probe capturing a plurality of sets of needle insertion images, each set of needle insertion images comprising a plurality of needle insertion images corresponding to a needle body at a predetermined insertion angle (Abstract, “network weights are initialized by training with non-medical images, and fine-tuned with ex vivo ultrasound scans collected during insertion of a 17G epidural needle into freshly excised porcine and bovine tissue at depth settings up to 9cm and 40◦–75◦ insertion angles.”); and 
the processor training a first convolutional neural network according to at least one set of needle insertion images in the plurality of sets of needle insertion images to generate a needle body positioning information after the needle body inserted (p. 5, Dataset Overview, para 2-3, “We collected 2D B-mode US images using a SonixGPS system (Analogic Corporation, Peabody, MA, USA) with a 2D C5-2/60 curvilinear probe.A17-gauge (1.5mmdiameter, 90 mm length) Tuohy epidural needle (Arrow International, Reading, PA, USA) was inserted into different samples of freshly excised bovine and porcine tissue in plane, at various insertion angles (40◦–75◦) and insertion depths (up to 9
cm)…. Using 2500 images from SonixGPS system,we performed tenfold cross-validation: the images were randomly partitioned into 10 subsamples, each of size 250. In turn, 9 of the subsamples (2250 images) were used as training data, while the other 250 images were used as a validation set.” Wherein the convolutional neural network is seen as being trained with a plurality of sets of needle insertion images, and wherein the training of the convolutional network is seen to be performed by a processor couple to an ultrasound probe; (p. 2, Fast R-CNN Model, “In Fig. 2, we show the strongest feature maps derived from the convolution layers (conv_1, conv_2 and conv_3) for the same input US image. Examining the feature maps and comparing them with the input image, it can be seen that conv_1 learns the distinct linear features specific to the needle. On the other hand, conv_2 and conv_3 learn semantic features associated with the needle.”); 
However, Mwikirize does not disclose wherein the needle body positioning information includes a reference position, a length, and/or a width corresponding to the needle body at least one predetermined insertion angle.
In the similar field of robust needle detection and visualization for 3D ultrasound image-guided interventions, Pourtaherian discloses wherein the needle body positioning information includes a reference position, a length, and/or a width corresponding to the needle body at at least one predetermined insertion angle (p. 65, Needle detection in US data, Space-frequency domain characteristics, “This information is related to the shape and width of the needle and can be exploited to detect a needle more robustly in the noisy US data.” Wherein the predetermined insertion angles range from 40◦–75◦ as previously disclosed)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Mwikirize with information relating to the shape and width of the needle of Pourtaherian to be combined with known methods and yield the predicable result of needle localization.


s 3-5, 10-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mwikirize (Mwikirize, C., Nosher, J. L., & Hacihaliloglu, I. (2018). Convolution neural networks for real-time needle detection and localization in 2D ultrasound. International journal of computer assisted radiology and surgery, 13(5), 647-657.), in view of Pourtaherian (Pourtaherian, A. (2018). Robust needle detection and visualization for 3D ultrasound image-guided interventions. Technische Universiteit Eindhoven.), and further in view of Li (Li X., Herranz L., Jiang S. (2016) Heterogeneous Convolutional Neural Networks for Visual Recognition. In: Chen E., Gong Y., Tie Y. (eds) Advances in Multimedia Information Processing - PCM 2016. PCM 2016. Lecture Notes in Computer Science, vol 9917. Springer, Cham. https://doi.org/10.1007/978-3-319-48896-7_26.)   
LiLi

	
With respect to Claim 3, Mwikirize discloses The system of Claim 2, wherein: 
the processor receives a target image and an insertion angle and 
a rotation angle of the target image, utilizes the trained first convolutional neural network to generate needle body positioning information corresponding to the target image (p. 5, Dataset Overview, para 2-3, “We collected 2D B-mode US images using a SonixGPS system (Analogic Corporation, Peabody, MA, USA) with a 2D C5-2/60 curvilinear probe.A17-gauge (1.5mmdiameter, 90 mm length) Tuohy epidural needle (Arrow International, Reading, PA, USA) was inserted into different samples of freshly excised bovine and porcine tissue in plane, at various insertion angles (40◦–75◦) and insertion depths (up to 9 cm)…. Using 2500 images from SonixGPS system, we performed tenfold cross-validation: the images were randomly partitioned into 10 subsamples, each of size 250. In turn, 9 of the subsamples (2250 images) were used as training data, while the other 250 images were used as a validation set.” Wherein the convolutional neural network is seen as being trained with a plurality of sets of needle insertion images, and wherein the training of the convolutional network is seen to be performed by a processor that receives a target image and insertion angle; (p. 2, Fast R-CNN Model, “In Fig. 2, we show the strongest feature maps derived from the convolution layers (conv_1, conv_2 and conv_3) for the same input US image. Examining the feature maps and comparing them with the input image, it can be seen that conv_1 learns the distinct linear features specific to the needle. On the other hand, conv_2 and conv_3 learn semantic features associated with the needle.”)
utilizes the trained second convolutional neural network to generate a needle tip positioning information corresponding to the target image or homogeneous neural networks or heterogeneous neural networks.
In the similar field of robust needle detection and visualization for 3D ultrasound image-guided interventions, Pourtaherian discloses utilizes the trained second convolutional neural network to generate a needle tip positioning information corresponding to the target image (p. 171, Chapter 5, “we have trained patch-based CNNs with a hard-negative mining strategy, based on two different architectures (IndepCNN and ShareCNN)…. Quantitative analysis of the localization error with respect to the needle length shows that the tip error is less than 0.7 mm for needles of only 5-mm length and 10-mm length at a voxel spacing of 0.20 mm and 0.36 mm, respectively. This enables that the system can successfully localize short needles that just have been inserted into the tissue.” Wherein the CNN is seen to be utilized for needle tip localization, and wherein the convolutional network is seen as the second convolutional network trained for needle localization and compared to a ground-truth image which is seen as the predetermined insertion angle and depth)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Mwikirize by using the known technique of a trained second convolutional neural to improve similar methods of needle tip localization in the same way.  
In the similar field of ConvNet across herterogeneous tasks, Xiangyang Lii discloses homogeneous neural networks or heterogeneous neural networks (Abstract, “In this paper, we propose heterogeneous deep convolutional neural networks (HCNNs) to learn features from different CNN models. Features obtained from heterogeneous CNNs have different characteristics since each network has a different architecture with different depth and the design of receptive fields.”).


With respect to Claim 4, Mwikirize discloses The system of Claim 3, wherein the processor acquires a plurality of multi-scale features from the trained first convolutional neural network, and enhances the target image according to the plurality of multi-scale features and the needle body positioning information of the target image to generate an enhanced target image (p. 5, Dataset Overview, para 2-3, “We collected 2D B-mode US images using a SonixGPS system (Analogic Corporation, Peabody, MA, USA) with a 2D C5-2/60 curvilinear probe.A17-gauge (1.5mmdiameter, 90 mm length) Tuohy epidural needle (Arrow International, Reading, PA, USA) was inserted into different samples of freshly excised bovine and porcine tissue in plane, at various insertion angles (40◦–75◦) and insertion depths (up to 9 cm)…. Using 2500 images from SonixGPS system,we performed tenfold cross-validation: the images were randomly partitioned into 10 subsamples, each of size 250. In turn, 9 of the subsamples (2250 images) were used as training data, while the other 250 images were used as a validation set.” Wherein the convolutional neural network is seen as being trained with a plurality of sets of needle insertion images; (p. 2, Fast R-CNN Model, “In Fig. 2, we show the strongest feature maps derived from the convolution layers (conv_1, conv_2 and conv_3) for the same input US image. Examining the feature maps and comparing them with the input image, it can be seen that conv_1 learns the distinct linear features specific to the needle. On the other hand, conv_2 and conv_3 learn semantic features associated with the needle.”)

With respect to Claim 5, Mwikirize discloses The system of Claim 4, wherein the plurality of multi-scale features comprise outline information of the needle body (See Fig. 7b-d, Wherein the outline of the needle body is shown to be performed by the use of a convolutional neural network)

With respect to Claim 7, Mwikirize discloses The system of Claim 3, wherein the processor acquires a plurality of multi-scale features (p. 1, Abstract, “Needle detection results are used to accurately estimate needle trajectory from intensity invariant needle features and perform needle tip localization from an intensity search along the needle trajectory.” Wherein the plurality of multi-scale features is seen to be obtained by a computer to perform the recited functions, thus, this is seen as a processor)        
However, Mwikirize does not disclose the trained second convolutional neural network, and enhances the needle tip of the target image according to the plurality of multi-scale features and the needle tip positioning information of the target image to generate an enhanced needle tip image.
In the similar field of robust needle detection and visualization for 3D ultrasound image-guided interventions, Pourtaherian discloses (the trained second convolutional neural network, and enhances the needle tip of the target image according to the plurality of multi-scale features and the needle tip positioning information of the target image to generate an enhanced needle tip image (p. 171, Chapter 5, “we have trained patch-based CNNs with a hard-negative mining strategy, based on two different architectures (IndepCNN and ShareCNN)…. Quantitative analysis of the localization error with respect to the needle length shows that the tip error is less than 0.7 mm for needles of only 5-mm length and 10-mm length at a voxel spacing of 0.20 mm and 0.36 mm, respectively. This enables that the Wherein the CNN is seen to be utilized for needle tip localization, wherein the convolutional network is seen as the second convolutional network trained for needle localization and compared to a ground-truth image which is seen as the predetermined insertion angle and depth, and wherein the images are seen to be acquired by a processor as the steps are performed by a computer, thus, this is seen as the processor acquiring a plurality of multi-scale features from the second convolutional neural network)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Mwikirize with the combination of a prior art element like a processor with a convolutional neural network that enhances the needle tip of the target image according to multi-scale features and the needle tip image to yield the predictable result of generating a needle tip image. 

With respect to Claim 8, Mwikirize discloses The system of Claim 7, wherein the processor computes a linear combination of the plurality of multi-scale features to optimize the enhanced needle tip image (See Fig. 7A-E and 8A-C, “needle tip localization process. a US image. b Extended trajectory region (red) computed with the HT, and used to form the trajectory mask. c Output of MLESAC algorithm. d Enhanced needle image. e Automatically localized tip (red)”; “The green arrow points to the expert-localized tip. b Enhanced tip image, c localized tip (red).” Wherein the indication of the needle tip within the images is seen as an enhanced needle tip image, and wherein this is seen as a linear combination in that each of the figures share multi-scale features that are manipulated through a transform or function).

With respect to Claim 10, Mwikirize discloses The method of Claim 9, further comprising: the ultrasound probe (p. 5, Dataset Overview, para 2, “We collected 2D B-mode US images using a SonixGPS   capturing a plurality of sets of needle tip images (Abstract, “network weights are initialized by training with non-medical images, and fine-tuned with ex vivo ultrasound scans collected during insertion of a 17G epidural needle into freshly excised porcine and bovine tissue at depth settings up to 9cm and 40◦–75◦ insertion angles.”)
However, Mwikirize does not disclose each set of needle tip images comprises a plurality of needle tip images corresponding to a plurality of predetermined rotation angles of a needle tip on the needle body; and
the processor trains a second convolutional neural network according to at least one needle tip image and the needle body positioning information after the needle body is inserted, to generate a needle tip positioning information corresponding to the at least one predetermined insertion angle.
In the similar field of robust needle detection and visualization for 3D ultrasound image-guided interventions, Pourtaherian discloses each set of needle tip images comprises a plurality of needle tip images corresponding to a plurality of predetermined rotation angles of a needle tip on the needle body (p. 59, Fig. 2.12, “As shown in Figure 2.12, the needle position error ("p) is calculated as the average of the point-line distances between the two end-points of the groundtruth axis and the detected axis…. The needle-tip position error ("tp) is calculated as the point-plane distance of the ground-truth needle tip and the detected needle plane. The plane orientation error ("vp) is the angle between the normal vectors of the detected and the ground-truth planes.” Wherein the ground-truth needle tip is seen as a predetermined rotation angle of a needle tip); and
the processor trains a second convolutional neural network according to at least one needle tip image and the needle body positioning information after the needle body is inserted, to generate a needle tip positioning information corresponding to the at least one predetermined insertion angle (p. 171, Chapter 5, “we have trained patch-based CNNs with a hard-negative mining strategy, based on two Wherein the CNN is seen to be utilized for needle tip localization, and wherein the convolutional network is seen as the second convolutional network trained for needle localization and compared to a ground-truth image which is seen as the predetermined insertion angle and depth).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Mwikirize by combining the first convolutional neural network with prior art elements like a second convolutional neural network trained according to at least one needle tip image and needle body positioning information to localize a needle tip at at least one predetermined insertion angle to yield the predictable result of accurate needle localization. 

With respect to Claim 11, Mwikirize discloses The method of Claim 10, further comprising: the processor receiving a target image and an insertion angle and a rotation angle of the target image (p. 5, Dataset Overview, para 2-3, “We collected 2D B-mode US images using a SonixGPS system (Analogic Corporation, Peabody, MA, USA) with a 2D C5-2/60 curvilinear probe.A17-gauge (1.5mmdiameter, 90 mm length) Tuohy epidural needle (Arrow International, Reading, PA, USA) was inserted into different samples of freshly excised bovine and porcine tissue in plane, at various insertion angles (40◦–75◦) and insertion depths (up to 9 cm)…. Using 2500 images from SonixGPS system, we performed tenfold cross-validation: the images were randomly partitioned into 10 subsamples, each of size 250. In turn, 9 of the subsamples (2250 images) were used as training data, while the other 250 images were used as a validation set.” Wherein the convolutional neural network is seen as being trained with a plurality of sets of needle insertion images, and wherein the training of the convolutional network is seen to be performed by a processor that receives a target image and insertion angle; (p. 2, Fast R-CNN Model, “In Fig. 2, we show the strongest feature maps derived from the convolution layers (conv_1, conv_2 and conv_3) for the same input US image. Examining the feature maps and comparing them with the input image, it can be seen that conv_1 learns the distinct linear features specific to the needle. On the other hand, conv_2 and conv_3 learn semantic features associated with the needle.”)
However, Mwikirize does not disclose utilizes the trained second convolutional neural network to generate a needle tip positioning information corresponding to the target image or homogeneous neural networks or heterogeneous neural networks.
In the similar field of robust needle detection and visualization for 3D ultrasound image-guided interventions, Pourtaherian discloses utilizes the trained second convolutional neural network to generate a needle tip positioning information corresponding to the target image (p. 171, Chapter 5, “we have trained patch-based CNNs with a hard-negative mining strategy, based on two different architectures (IndepCNN and ShareCNN)…. Quantitative analysis of the localization error with respect to the needle length shows that the tip error is less than 0.7 mm for needles of only 5-mm length and 10-mm length at a voxel spacing of 0.20 mm and 0.36 mm, respectively. This enables that the system can successfully localize short needles that just have been inserted into the tissue.” Wherein the CNN is seen to be utilized for needle tip localization, and wherein the convolutional network is seen as the second convolutional network trained for needle localization and compared to a ground-truth image which is seen as the predetermined insertion angle and depth)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Mwikirize by using the known technique of a trained second convolutional neural to improve similar methods of needle tip localization in the same way.  
homogeneous neural networks or heterogeneous neural networks (Abstract, “In this paper, we propose heterogeneous deep convolutional neural networks (HCNNs) to learn features from different CNN models. Features obtained from heterogeneous CNNs have different characteristics since each network has a different architecture with different depth and the design of receptive fields.”).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Mwikirize with two  heterogeneous convolutional neural networks to improve needle localization or recognition due to the the combination of networks allowing for a higher level of features combining those obtained from heterogeneous base neural networks. Additionally, the combination of networks can better integrate features obtained from the heterogeneous base networks as disclosed by Xiangyang (Abstract) to yield the predictable result of accurate needle localization through the use of multiple heterogenous networks.

With respect to Claim 12, Mwikirize discloses The method of Claim 11, further comprising: the processor acquiring a plurality of multi-scale features from the trained first convolutional neural network, and the processor enhancing the target image according to the plurality of multi-scale features and the needle body positioning information of the target image to generate an enhanced target image (p. 5, Dataset Overview, para 2-3, “We collected 2D B-mode US images using a SonixGPS system (Analogic Corporation, Peabody, MA, USA) with a 2D C5-2/60 curvilinear probe.A17-gauge (1.5mmdiameter, 90 mm length) Tuohy epidural needle (Arrow International, Reading, PA, USA) was inserted into different samples of freshly excised bovine and porcine tissue in plane, at various insertion angles (40◦–75◦) and insertion depths (up to 9 cm)…. Using 2500 images from SonixGPS system,we performed tenfold cross-validation: the images were randomly partitioned into 10 subsamples, each of size 250. In turn, 9 of the subsamples (2250 images) were used as training data, while the other 250 Wherein the convolutional neural network is seen as being trained with a plurality of sets of needle insertion images; (p. 2, Fast R-CNN Model, “In Fig. 2, we show the strongest feature maps derived from the convolution layers (conv_1, conv_2 and conv_3) for the same input US image. Examining the feature maps and comparing them with the input image, it can be seen that conv_1 learns the distinct linear features specific to the needle. On the other hand, conv_2 and conv_3 learn semantic features associated with the needle.”)

With respect to Claim 14, Mwikirize discloses The method of Claim 11. 
However, Mwikirize does not disclose wherein the processor acquires a plurality of multi-scale features from the trained second convolutional neural network, and enhances the needle tip of the target image according to the plurality of multi-scale features and the needle tip positioning information of the target image to generate an enhanced needle tip image.
In the similar field of robust needle detection and visualization for 3D ultrasound image-guided interventions, Pourtaherian discloses wherein the processor acquires a plurality of multi-scale features from the trained second convolutional neural network, and enhances the needle tip of the target image according to the plurality of multi-scale features and the needle tip positioning information of the target image to generate an enhanced needle tip image (p. 171, Chapter 5, “we have trained patch-based CNNs with a hard-negative mining strategy, based on two different architectures (IndepCNN and ShareCNN)…. Quantitative analysis of the localization error with respect to the needle length shows that the tip error is less than 0.7 mm for needles of only 5-mm length and 10-mm length at a voxel spacing of 0.20 mm and 0.36 mm, respectively. This enables that the system can successfully localize short needles that just have been inserted into the tissue.” Wherein the CNN is seen to be utilized for needle tip localization, wherein the convolutional network is seen as the second convolutional network trained for needle localization and compared to a ground-truth image which is seen as the predetermined insertion angle and depth, and wherein the images are seen to be acquired by a processor as the steps are performed by a computer, thus, this is seen as the processor acquiring a plurality of multi-scale features from the second convolutional neural network)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Mwikirize with the combination of a prior art element like a processor with a convolutional neural network that enhances the needle tip of the target image according to multi-scale features and the needle tip image to yield the predictable result of generating a needle tip image. 

With respect to Claim 15, Mwikirize discloses The method of Claim 14, further comprising: the processor computing a linear combination of the plurality of multi-scale features to optimize the enhanced needle tip image (See Fig. 7A-E and 8A-C, “needle tip localization process. a US image. b Extended trajectory region (red) computed with the HT, and used to form the trajectory mask. c Output of MLESAC algorithm. d Enhanced needle image. e Automatically localized tip (red)”; “The green arrow points to the expert-localized tip. b Enhanced tip image, c localized tip (red).” Wherein the indication of the needle tip within the images is seen as an enhanced needle tip image)

With respect to Claim 16, Mwikirize discloses An ultrasound needle positioning method adopted in an ultrasound needle positioning system, the ultrasound needle positioning system comprising an ultrasound probe (p. 5, Dataset Overview, para 2, “We collected 2D B-mode US images using a SonixGPS system (Analogic Corporation, Peabody, MA, USA) with a 2D C5-2/60 curvilinear probe.”) and a processor, the ultrasound needle positioning method comprising: the ultrasound probe capturing a plurality of sets of needle insertion images, each set of needle insertion images comprising a plurality of needle insertion images corresponding to a needle body at a predetermined insertion angle (Abstract, “network weights are initialized by training with non-medical images, and fine-tuned with ex vivo ultrasound scans collected during insertion of a 17G epidural needle into freshly excised porcine and bovine tissue at depth settings up to 9cm and 40◦–75◦ insertion angles.”); 
the processor training a first convolutional neural network according to at least one set of needle insertion images in the plurality of sets of needle insertion images to generate needle body positioning information after the needle body is inserted (p. 5, Dataset Overview, para 2-3, “We collected 2D B-mode US images using a SonixGPS system (Analogic Corporation, Peabody, MA, USA) with a 2D C5-2/60 curvilinear probe.A17-gauge (1.5mmdiameter, 90 mm length) Tuohy epidural needle (Arrow International, Reading, PA, USA) was inserted into different samples of freshly excised bovine and porcine tissue in plane, at various insertion angles (40◦–75◦) and insertion depths (up to 9 cm)…. Using 2500 images from SonixGPS system,we performed tenfold cross-validation: the images were randomly partitioned into 10 subsamples, each of size 250. In turn, 9 of the subsamples (2250 images) were used as training data, while the other 250 images were used as a validation set.” Wherein the convolutional neural network is seen as being trained with a plurality of sets of needle insertion images, and wherein the training of the convolutional network is seen to be performed by a processor couple to an ultrasound probe; (p. 2, Fast R-CNN Model, “In Fig. 2, we show the strongest feature maps derived from the convolution layers (conv_1, conv_2 and conv_3) for the same input US image. Examining the feature maps and comparing them with the input image, it can be seen that conv_1 learns the distinct linear features specific to the needle. On the other hand, conv_2 and conv_3 learn semantic features associated with the needle.”); the ultrasound probe capturing a plurality of sets of needle tip images , each set of needle tip images comprising a plurality of needle tip images corresponding to a plurality of predetermined rotation angles of a needle tip on the needle body (Abstract, “network weights are initialized by training with non-medical images, and fine-tuned with ex vivo ultrasound scans collected during insertion of a 17G epidural needle into freshly excised porcine and bovine tissue at depth settings up to 9cm and 40◦–75◦ insertion angles.”); the processor receiving a target image and an insertion angle and a rotation angle of the target image; the processor utilizing the trained first convolutional neural network to generate needle body positioning information corresponding to the target image (p. 5, Dataset Overview, para 2-3, “We collected 2D B-mode US images using a SonixGPS system (Analogic Corporation, Peabody, MA, USA) with a 2D C5-2/60 curvilinear probe.A17-gauge (1.5mmdiameter, 90 mm length) Tuohy epidural needle (Arrow International, Reading, PA, USA) was inserted into different samples of freshly excised bovine and porcine tissue in plane, at various insertion angles (40◦–75◦) and insertion depths (up to 9 cm)…. Using 2500 images from SonixGPS system, we performed tenfold cross-validation: the images were randomly partitioned into 10 subsamples, each of size 250. In turn, 9 of the subsamples (2250 images) were used as training data, while the other 250 images were used as a validation set.” Wherein the convolutional neural network is seen as being trained with a plurality of sets of needle insertion images, and wherein the training of the convolutional network is seen to be performed by a processor that receives a target image and insertion angle; (p. 2, Fast R-CNN Model, “In Fig. 2, we show the strongest feature maps derived from the convolution layers (conv_1, conv_2 and conv_3) for the same input US image. Examining the feature maps and comparing them with the input image, it can be seen that conv_1 learns the distinct linear features specific to the needle. On the other hand, conv_2 and conv_3 learn semantic features associated with the needle.”).
However, Mwikirize does not disclose the processor training a second convolutional neural network according to at least one needle tip image and the needle body positioning information after the needle body is inserted, to generate needle tip positioning information corresponding to the at least one predetermined insertion angle; 
the processor utilizing the trained second convolutional neural network to generate needle tip positioning information corresponding to the target image; wherein the needle body positioning information includes a reference position, a length, and/or a width corresponding to the needle body at least one predetermined insertion angle, and
the first convolutional neural network and the second convolutional neural network are two homogeneous neural networks or heterogeneous neural networks.
In the similar field of robust needle detection and visualization for 3D ultrasound image-guided interventions, Pourtaherian discloses corresponding to a plurality of predetermined rotation angles of a needle tip on the needle body (p. 59, Fig. 2.12, “As shown in Figure 2.12, the needle position error ("p) is calculated as the average of the point-line distances between the two end-points of the groundtruth axis and the detected axis…. The needle-tip position error ("tp) is calculated as the point-plane distance of the ground-truth needle tip and the detected needle plane. The plane orientation error ("vp) is the angle between the normal vectors of the detected and the ground-truth planes.” Wherein the ground-truth needle tip is seen as a predetermined rotation angle of a needle tip); and
the processor trains a second convolutional neural network according to at least one needle tip image and the needle body positioning information after the needle body is inserted, to generate a needle tip positioning information corresponding to the at least one predetermined insertion angle (p. 171, Chapter 5, “we have trained patch-based CNNs with a hard-negative mining strategy, based on two different architectures (IndepCNN and ShareCNN)…. Quantitative analysis of the localization error with respect to the needle length shows that the tip error is less than 0.7 mm for needles of only 5-mm length and 10-mm length at a voxel spacing of 0.20 mm and 0.36 mm, respectively. This enables that the system can successfully localize short needles that just have been inserted into the tissue.” Wherein the CNN is seen to be utilized for needle tip localization, and wherein the convolutional network is seen as the second convolutional network trained for needle localization and compared to a ground-truth image which is seen as the predetermined insertion angle and depth) the processor utilizing the trained second convolutional neural network to generate needle tip positioning information corresponding to the target image (p. 171, Chapter 5, “we have trained patch-based CNNs with a hard-negative mining strategy, based on two different architectures (IndepCNN and ShareCNN)…. Quantitative analysis of the localization error with respect to the needle length shows that the tip error is less than 0.7 mm for needles of only 5-mm length and 10-mm length at a voxel spacing of 0.20 mm and 0.36 mm, respectively. This enables that the system can successfully localize short needles that just have been inserted into the tissue.” Wherein the CNN is seen to be utilized for needle tip localization, and wherein the convolutional network is seen as the second convolutional network trained for needle localization and compared to a ground-truth image which is seen as the predetermined insertion angle and depth) wherein the needle body positioning information includes a reference position, a length, and/or a width corresponding to the needle body at least one predetermined insertion angle (p. 65, Needle detection in US data, Space-frequency domain characteristics, “This information is related to the shape and width of the needle and can be exploited to detect a needle more robustly in the noisy US data.” Wherein the predetermined insertion angles range from 40◦–75◦ as previously disclosed).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Mwikirize with information relating to the shape and width of the needle of Pourtaherian to be combined with known methods and yield the predicable result of needle localization.
In the similar field of ConvNet across herterogeneous tasks, Xiangyang Lii discloses homogeneous neural networks or heterogeneous neural networks (Abstract, “In this paper, we propose heterogeneous deep convolutional neural networks (HCNNs) to learn features from different CNN models. Features obtained from heterogeneous CNNs have different characteristics since each network has a different architecture with different depth and the design of receptive fields.”).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Mwikirize with two  heterogeneous convolutional neural networks to improve needle localization or recognition due to the the combination of networks allowing for a higher level of features combining those obtained from heterogeneous base neural networks. Additionally, the combination of networks can better integrate features obtained from the heterogeneous base networks as disclosed by Xiangyang (Abstract) to yield the predictable result of accurate needle localization through the use of multiple heterogenous networks. 

The method of Claim 16, further comprising: the processor acquiring a plurality of multi-scale features from the trained first convolutional neural network, and the processor enhancing the target image according to the plurality of multi-scale features and the needle body positioning information of the target image to generate an enhanced target image (p. 5, Dataset Overview, para 2-3, “We collected 2D B-mode US images using a SonixGPS system (Analogic Corporation, Peabody, MA, USA) with a 2D C5-2/60 curvilinear probe.A17-gauge (1.5mmdiameter, 90 mm length) Tuohy epidural needle (Arrow International, Reading, PA, USA) was inserted into different samples of freshly excised bovine and porcine tissue in plane, at various insertion angles (40◦–75◦) and insertion depths (up to 9 cm)…. Using 2500 images from SonixGPS system,we performed tenfold cross-validation: the images were randomly partitioned into 10 subsamples, each of size 250. In turn, 9 of the subsamples (2250 images) were used as training data, while the other 250 images were used as a validation set.” Wherein the convolutional neural network is seen as being trained with a plurality of sets of needle insertion images; (p. 2, Fast R-CNN Model, “In Fig. 2, we show the strongest feature maps derived from the convolution layers (conv_1, conv_2 and conv_3) for the same input US image. Examining the feature maps and comparing them with the input image, it can be seen that conv_1 learns the distinct linear features specific to the needle. On the other hand, conv_2 and conv_3 learn semantic features associated with the needle.”)

With respect to Claim 19, Mwikirize discloses The system of Claim 16, wherein the processor acquires a plurality of multi-scale features (p. 1, Abstract, “Needle detection results are used to accurately estimate needle trajectory from intensity invariant needle features and perform needle tip localization from an intensity search along the needle trajectory.” Wherein the plurality of multi-scale features is seen to be obtained by a computer to perform the recited functions, thus, this is seen as a processor)        
 the trained second convolutional neural network, and enhances the needle tip of the target image according to the plurality of multi-scale features and the needle tip positioning information of the target image to generate an enhanced needle tip image.In the similar field of robust needle detection and visualization for 3D ultrasound image-guided interventions, Pourtaherian discloses the trained second convolutional neural network, and enhances the needle tip of the target image according to the plurality of multi-scale features and the needle tip positioning information of the target image to generate an enhanced needle tip image (p. 171, Chapter 5, “we have trained patch-based CNNs with a hard-negative mining strategy, based on two different architectures (IndepCNN and ShareCNN)…. Quantitative analysis of the localization error with respect to the needle length shows that the tip error is less than 0.7 mm for needles of only 5-mm length and 10-mm length at a voxel spacing of 0.20 mm and 0.36 mm, respectively. This enables that the system can successfully localize short needles that just have been inserted into the tissue.” Wherein the CNN is seen to be utilized for needle tip localization, wherein the convolutional network is seen as the second convolutional network trained for needle localization and compared to a ground-truth image which is seen as the predetermined insertion angle and depth, and wherein the images are seen to be acquired by a processor as the steps are performed by a computer, thus, this is seen as the processor acquiring a plurality of multi-scale features from the second convolutional neural network)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Mwikirize by combining the first convolutional neural network with prior art elements like a second convolutional neural network trained according to at least one needle tip image and needle body positioning information to localize a needle tip at at least one predetermined insertion angle to yield the predictable result of accurate needle localization. 

The method of Claim 19, further comprising: the processor computing a linear combination of the plurality of multi-scale features to optimize the enhanced needle tip image (See Fig. 7A-E and 8A-C, “needle tip localization process. a US image. b Extended trajectory region (red) computed with the HT, and used to form the trajectory mask. c Output of MLESAC algorithm. d Enhanced needle image. e Automatically localized tip (red)”; “The green arrow points to the expert-localized tip. b Enhanced tip image, c localized tip (red).” Wherein the indication of the needle tip within the images is seen as an enhanced needle tip image, and wherein this is seen as a linear combination in that each of the figures share multi-scale features that are manipulated through a transform or function).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034.  The examiner can normally be reached on M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.V.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793